DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 02/23/2021.
Response to Arguments
 Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
The applicant argues that Lidman does not teach “that the valve provided with an operating opening for setting an operating pressure for selectively provided a pressure difference between the operating opening and the liquid flow path for exerting a force on the valve for operating the valve.” The examiner respectfully disagrees. The examiner respectfully submits that Lidman teaches the connection 4 between the cleaning fluid and the vacuum supply creates a lower pressure in lines so that the cleaning fluid could circulate but does not get into the milk tank side. When the tank needs to be cleaned, the cleaning fluid circulates through the lines and the tank, removing the pressure difference. Thus, the combination of connection 4 and the valves 32 and 33 affects the operating pressure in the pipes and the milk tank. 
Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitation “”a pressure selection means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 22 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “pressure selection means 200 may for instance comprise a valve which is opened to connect the operating opening 103 with the surroundings of the milk meter” (see specification dated 03/07/2019, page 13, lines 21-23).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the preamble is directed to “a milk meter”, but the body does not describe any metering or measuring. Rather, the body of the claim is directed to a valve operation for a milking device. Only claim 16 describes any kind of sensor device. Therefore, it would appear that the claimed invention is related to the valve operation for a milking device. The original presentation of the invention will be interpreted as such. On the other hand, the claim describes at least two different kinds of pressure: atmospheric pressure and vacuum pressure, but it is unclear whether these values are measured by a pressure sensor. It is also unclear where the sensor would be located within the device. 
Furthermore, the claim is indefinite because the “if” statements render the claim incomplete for failing to recite or describe the alternate outcomes for when the pressure differences are not at the predetermined value range. 
Finally, the phrasing of the claim is confusing because the claim supposedly recite six pressure instances, but it is not clear whether these pressure are indicative of the same 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lidman (U.S. Pat. No. 6,852,172) (hereafter Lidman).
Regarding claim 1, Lidman teaches a milk meter for measuring a flow rate of a milk flow, provided with an inlet to which, in use, the milk flow is supplied (i.e., during milk production, milk from the milking robots is led from the milk line system 31 to the cooling tank 30) (see Fig. 3), an outlet where the milk flow leaves the milk meter (i.e., connection 35 is connected to a milk transport vehicle) (see Fig. 3), in use, and a liquid flow path extending from the inlet to the outlet (i.e., from milk line system 31 to the cooling tank 30 and to the milk transport vehicle via connection 35) (see Fig. 3), wherein in the liquid flow path a valve (i.e., valve 32) (see Fig. 3) is included which can selectively take up a first or second valve position, wherein in the first valve position at least a first part of the liquid path is open and in the second valve position at least the first part of the liquid path is closed, wherein the valve is provided with an operating opening (i.e., connection 4) (see Fig. 4) for setting an operating pressure for selectively providing a pressure difference between the operating opening and the liquid flow path for exerting a force on the valve for operating the valve (i.e., during milk production, valve 32 is opened and in case the milk line system has to be cleaned when the milk tank is not emptied, valve 32 is closed. The pressure on the cleaning fluid side of valve 32 is lower than the pressure of the milk side due to the connection 4 between the cleaning fluid system and the vacuum supply) (see Column 6, lines 1-28), the milk meter being configured such that: 
if at the operating opening a first pressure prevails and upstream of the valve in the liquid flow path a second pressure prevails, with the first pressure being higher than the second pressure and the difference between the first and the second pressure being greater than a first predetermined value, the valve takes up the first valve position (i.e., during milk production, valve 32 is opened and valve 33 is closed, so that milk from the milking robots is led from the milk line system 31 to the cooling tank 30) (see Column 5, line 54, to Column 6, line 54); 

if at the operating opening a fifth pressure prevails and upstream of the valve in the liquid flow path a sixth pressure prevails, with the difference between the fifth pressure and the sixth pressure being less than a predetermined third value, and the fifth pressure and the sixth pressure each being greater than the second pressure, the valve is in the second valve position (i.e., when the milk tank is to be emptied, valve 32 is closed and valve 33 is opened in order to drain the milk line system through the return pump arrangement, wherein the circulation of the cleaning fluid only being driven by the return pump 6, which is working with atmospheric pressure at the suction side) (see Column 5, line 54, to Column 6, line 54). 
Regarding claims 2 and 3, Lidman teaches that the first pressure, fifth pressure and sixth pressure are equal to each other (claim 2); and the first pressure is an atmospheric pressure (claim 3) (i.e., the pressure on the cooling tank 30 side and as supplied by the return pump 6 is at atmospheric pressure) (see Column 5, line 54, to Column 6, line 54).
Regarding claims 4-6, Lidman teaches that the second pressure, third pressure and fourth pressure are equal to each other (claim 4); the second pressure is a vacuum pressure of a value which prevails in a milking system (claim 5); the vacuum pressure is a pressure which, in use, prevails upstream of the valve in the liquid path and/or that the vacuum pressure is a reduced pressure relative to the atmospheric pressure (claim 6) (i.e., vacuum is supplied by milking vacuum system 4) (see Fig. 3). 
Regarding claim 21, Lidman teaches that the valve is under a buffer reservoir and/or at a level above a lowest point of the outlet (see Fig. 3). 
Regarding claim 22, Lidman teaches a pressure selection means for selectively setting a pressure at the operating opening (i.e., valve 32) (see Fig. 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lidman (U.S. Pat. No. 6,852,172) (hereafter Lidman)
Regarding claim 9, Lidman does not explicitly teach that the first predetermined value is in the range of 0.4-1, that the second predetermined value is in the range of 0-0.5, and/or that the third predetermined value is in the range of 0-0.5. However, it would have been obvious to one having ordinary skill in the art before the time the invention was made to have selected the predetermined values at said ranges. Since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable range involves only routine skill in the art (see MPEP 2144.05 (II-A)). 
Claims 7-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lidman (U.S. Pat. No. 6,852,172) (hereafter Lidman) in view of Hicks (U.S. Pat. No. 4,440,110) (hereafter Hicks).
Regarding claims 7-8 and 10, Lidman as disclosed above does not directly or explicitly teach that the valve is provided with a housing in which a cylinder is included, a piston which is included in the cylinder, a first inlet opening and an outlet opening, wherein the piston and the cylinder can move relative to each other between a first and second position and wherein the valve is furthermore provided with a spring element which presses the cylinder and the piston relative to each other in the direction of the second position, wherein in the first position the valve takes up the first valve position and a first fluid connection between the first inlet opening and the outlet opening is cleared, and in the second position the valve takes up the second valve position and the first fluid connection between the first inlet opening and the outlet opening is blocked, wherein the operating opening is in fluid communication with a space within the cylinder, and the inlet opening is in fluid communication with a space outside the cylinder within the housing, and wherein a pressure at the operating opening which is greater than a pressure which prevails in the space within the housing outside the cylinder presses the cylinder and the piston relative to each other in the direction of the first position against the force of the spring element (claim 7); 
the first predetermined value is a pressure difference which generates a force which presses the cylinder and the piston relative to each other to the first position and which is greater than the force of the spring element between the cylinder and the piston (claim 8);
wherein the piston is fixedly connected with the housing of the valve (claim 10). However, Hicks teaches a milk flow sensing and control device comprising a housing body 5, a piston 4, float member 12, such that when the float chamber 11 is empty of milk and the float member 12 at its lowest level (see Column 3, line 20, to Column 6, line 37). In view of the teaching of Hicks, it would have been obvious to one having ordinary skill in the art before the 
Regarding claims 11 and 12, Lidman as disclosed above does not directly or explicitly teach that the valve is furthermore provided with a flexible ring of which an outer edge is in particular detachably connected with the housing and an inner edge is connected with an outer side of the cylinder, such that a space contiguous to a first side of the ring is in fluid communication with the operating opening and a space contiguous to a second side of the ring opposite to the first side is in fluid communication with the first fluid connection of the valve, while in particular a spring element is formed by the flexible ring (claim 11); wherein the flexible ring is connected with a flexible sleeve in which at least a part of the cylinder is included while an opening of the sleeve and the inner edge of the ring are connected with each other (claim 12). However, one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to add the flexible ring and the flexible sleeve in order to protect the valve from the fluid flow. 
Regarding claim 13, Lidman as disclosed above does not directly or explicitly teach that the flexible ring and the sleeve are made in one piece. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the flexible ring and the sleeve in one piece. Since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. (see MPEP 2144.04 (V-B)). 
Regarding claim 14, Lidman as disclosed above does not directly or explicitly teach that the ring and/or the sleeve are made of silicones. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the flexible ring and/or sleeve out of silicones. Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 15-17, Lidman as disclosed above does not directly or explicitly teach that the milk meter is furthermore provided with a stabilization chamber which is included in the liquid flow path and a float which is in the stabilization chamber and is configured to float on milk of the milk flow that is in the stabilization chamber, wherein the milk meter is configured such that a level of milk in the stabilization chamber depends on the flow rate of the milk flow, wherein the milk meter is provided with a buffer reservoir which is included upstream of the stabilization chamber in the liquid flow path, wherein in a sidewall of the buffer reservoir an outflow opening is provided which extends from a lowest point of the outflow opening upwardly and which is in fluid communication with the outlet, wherein a top of the buffer reservoir comprises an inlet opening which is in fluid communication with the inlet, and wherein the buffer reservoir and the stabilization chamber are connected with each other via a fluid connection, such that the buffer reservoir, the fluid connection and the stabilization chamber, in use, function as communicating vessels so that, in use, a level of the milk in the stabilization chamber is equal to a level of the milk in the buffer reservoir, wherein the milk meter is furthermore provided with at least one sensor device for determining the flow rate of the milk flow through the milk meter, wherein the milk meter is further provided with an outflow channel, wherein the outflow opening is in fluid communication with the outlet via the outflow channel (claim 15); 
wherein the first inlet opening of the valve is in fluid communication with the outflow opening of the buffer reservoir and the outlet opening of the valve is in fluid communication with the outlet of the milk meter, the first part of the liquid flow path extending from the outflow opening of the buffer reservoir to the outlet of the milk meter (claim 16); 
wherein the valve is furthermore provided with a second inlet opening which is in fluid communication with a drainage opening of the stabilization chamber, wherein in the first valve position at least a second part of the liquid path is closed and in the second valve position at least the second part of the liquid path is open, the second part of the liquid path extending through the drainage opening of the stabilization chamber to the outlet of the milk meter (claim 
Regarding claim 18, Lidman teaches that the first position the valve takes up the first valve position and a second fluid connection between the second inlet opening of the valve and the outlet opening of the valve is blocked and in the second position the valve takes up the second valve position and the second fluid connection between the second inlet opening and the outlet opening is cleared (i.e., during milk production, valve 32 is opened and valve 33 is closed, so that milk from the milking robots is led from the milk line system 31 to the cooling tank 30. When the milk tank is to be emptied, valve 32 is closed and valve 33 is opened in order to drain the milk line system through the return pump arrangement) (see Column 5, line 54, to Column 6, line 54). 
Regarding claim 19, Lidman teaches that the first fluid connection of the valve is in the first part of the liquid flow path of the milk meter (i.e., milk line system 31) (see Fig. 3). 
Regarding claim 20, Lidman teaches that the second fluid connection of the valve is in the second part of the liquid flow path of the milk meter (i.e., cooling tank 30) (see Fig. 3). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tran M. Tran/Examiner, Art Unit 2855